Citation Nr: 1512923	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include melanoma, squamous cell carcinoma (SCC), and basal cell carcinoma (BCC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's skin cancer, to include melanoma, SCC, and BCC, is as likely as not related to his military service.


CONCLUSION OF LAW

Skin cancer, to include melanoma, SCC, and BCC, is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the Veteran asserts that he developed skin cancer, to include melanoma, SCC, and BCC, as a result of sun exposure while serving in the Republic of Vietnam.  See, e.g., the Veteran's notice of disagreement (NOD) dated December 2011.  The Board has reviewed the record and concludes the evidence supports a finding that the Veteran's currently diagnosed skin cancer is attributable to his active military service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As indicated above, the Veteran asserts that he developed skin cancer as a result of exposure to ultraviolet rays while serving in the Republic of Vietnam.  To this end, the Veteran's DD-214 confirms his service in the Republic of Vietnam from October 1970 to August 1971.

The Board notes that the Veteran has alternately contended that entitlement to service connection was warranted based upon herbicide exposure.  See, e.g., the Veteran's claim dated August 2011 & the Veteran's statement dated October 2011.  As it is undisputed that the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides.  As will be discussed below, the medical evidence shows that the Veteran is diagnosed with malignant melanoma, SCC, and BCC.  These disorders are not presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.307, 3.309(e).  Moreover, there is no medical evidence to support a claim of service connection for skin condition due to herbicide exposure on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Nevertheless, as will be explained below, the Board has thoroughly reviewed the record and concludes that the evidence supports a finding that the Veteran's diagnosed skin cancers were incurred during his active duty service as a result of in-service sun exposure.

A Report of Medical History submitted in conjunction with the Veteran's October 1969 service enlistment examination documented his report of 'infrequent boils.'  Service treatment records (STRs) dated in January 1970 noted a small lipoma on the Veteran's right abdominal wall.  However, the Veteran's STRs show no treatment for, or diagnosis of, skin cancer.

Notably, the Veteran's DD-214 shows that his military occupational specialty (MOS) was that of infantry unit commander.  The Board has no reason to disbelieve the Veteran's assertion of in-service tropical sun exposure as it is consistent with his MOS and the circumstances of his military service.  See 38 U.S.C. § 1154(a).  Thus, the Board concedes that the Veteran did indeed incur in-service tropical sun exposure.

Private treatment records dated in February 2008 document the Veteran's diagnosis of BCC of the central upper back and right posterior leg.  BCC of the left upper back was confirmed in March 2009.  Malignant melanoma of the central back was diagnosed in October 2009.  A private treatment record dated in October 2010 noted that the Veteran had a superficial BCC treated on his back in August 2010 as well as a dysplastic nevus removed from his right mid lateral back.  In January 2011, the Veteran had an SCC excised from his left upper chest.  In September 2011, a diagnosis of invasive malignant melanoma was indicated from a shave of a left clavicular skin lesion.  The lesion was excised in October 2011 and a diagnosis of residual melanoma in-situ was confirmed; the pathology report was negative for invasive melanoma.

With regard to the matter of etiology, the Veteran submitted a November 2011 letter from his private treatment provider.  In the letter, Dr. M.B. reported that the Veteran had been under his care for his nonmelanoma and melanoma skin cancers.  He stated that the Veteran will need skin monitoring and treatment for the rest of his life.  Dr. M.B. explained, "[t]hese skin disease are caused by ultraviolet rays from the sun and usually show up later in life.  While serving in the Republic of Vietnam at [23] years of age in [1970 to 1971], [the Veteran] was exposed to a large amount of ultraviolet rays."  (The Veteran modified his age and years of service in Vietnam, as verified by a handwritten note).  Dr. M.B. thus concluded, "[t]his time in Vietnam more likely than less likely could have been a huge contributor to his skin disease."

The Veteran was afforded a VA examination in January 2013 at which time the examiner confirmed the Veteran's diagnoses of malignant and nonmalignant skin cancers.  The examiner opined that the Veteran's "malignant melanoma is less likely as not incurred or caused by or even remotely related to his previously diagnosed case of lipoma."  Critically, however, the examiner failed to address whether the Veteran's skin cancers are related to his in-service sun exposure.

Moreover, the opinion of Dr. M.B. is probative as to the issue of medical nexus.  The record reflects that this provider is familiar with the Veteran's medical history, to include the development of his skin cancers.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the diagnosed skin cancers are a result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to this issue, and the benefit sought on appeal is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for skin cancer, to include melanoma, SCC, and BCC, is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


